Citation Nr: 1505022	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-32 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether the Appellant qualifies as the Veteran's surviving spouse for the purpose of eligibility for Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1941 to March 1974.  The Veteran died in June 1993.  The Appellant contends that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, that denied the Appellant status as the Veteran's surviving spouse for VA purposes.


FINDINGS OF FACT

1.  The Appellant and the Veteran married in January 1948.

2.  The Appellant and the Veteran divorced in November 1968.

3.  The Veteran died in June 1993.

4.  The Appellant was not the Veteran's spouse at the time of his death.


CONCLUSION OF LAW

The Appellant is not recognized as the Veteran's surviving spouse for the purpose of eligibility for VA benefits.  38 U.S.C.A. §§ 101(3), 103(c) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a duty to notify and assist appellants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  However, in this case, the pertinent facts are not in dispute, and the case is decided on the application of the law to the undisputed facts.  The VCAA therefore does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (May 5, 2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Legal Criteria

Dependency and indemnity compensation benefits may be paid to the surviving spouse of a veteran under certain circumstances.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.205, 3.206 (2014).  A surviving spouse is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2014).

Analysis

The Appellant seeks VA benefits as the surviving spouse of the Veteran.  The Appellant reports that she entered a ceremonial marriage with the Veteran in January 1948.  She reports that the marriage ended in divorce in November 1968.  She further indicates that the Veteran married someone else in 1989, and remained married to that person until the time of his death in June 1993.  See VA Form 21-534, received in May 2012.  A certified divorce form from the Office of the Clerk of the Vanderburgh Circuit and Superior Courts dated July 2012 is of record and confirms that the Appellant and the Veteran were divorced in November 1968.

The record shows that the Appellant and the Veteran divorced in November 1968.  The Appellant has not alleged, nor does the evidence show, that she was married to the Veteran, as defined in 38 C.F.R. § 3.1(j), at any time after their divorce in November 1968.  In fact, by the Appellant's own admission, following the November 1968 divorce, the Veteran married someone else, and remained married to that person until his death.  Therefore, the Appellant was clearly not the spouse of the Veteran at the time of his death.  As such, she does not qualify as the surviving spouse of the Veteran for VA purposes.  See 38 C.F.R. § 3.50(b) (2014).

As the dispositive facts in this case regard the divorce of the Appellant and the Veteran in November 1968, and not the validity of their marriage in January 1948, the provisions of 38 C.F.R. §§ 3.52, 3.53, and 3.54 are not for application.

The Board has considered the Appellant's statements, particularly those included with the Appellant's notice of disagreement and substantive appeal.  See VA Form 21-4138, Statement in Support of Claim, received in August 2012, and VA Form 9, Appeal to Board of Veterans' Appeal, received in November 2012.  Although the 
Board sympathizes with the Appellant's experiences, the record is clear in showing that the Appellant does not qualify as the Veteran's surviving spouse for VA 
purposes.  In summary, the Appellant has not established eligibility for VA benefits as the surviving spouse of the Veteran.  Because the Appellant's claim fails due to a lack of entitlement under the law, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The Appellant's status as a surviving spouse for the purpose of eligibility for Department of Veterans Affairs benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


